               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 JOSHUA JAMES LEE HOWELL,
                                                 CV 20−64−GF–BMM–JTJ
                     Plaintiff,

        vs.                                                   ORDER

 ANDRE CARRETHERS, DHO, et al.,

                     Defendants.




      Plaintiff Joshua Howell (“Howell”) filed an Amended Complaint alleging

Defendants violated his constitutional rights when they removed Howell from the

Great Falls Pre-Release Center (“GFPR”) and returned him to prison for

encouraging and helping other residents file grievances.     Doc. 9. The Court

dismissed Defendants Great Falls Pre-Release Services, Inc. and Montana

Department of Corrections. Doc. 11. Defendants Carrethers and Scanlon, the only

remaining defendants, filed a Motion to Dismiss. Doc. 14. United States Magistrate

                                        1
Judge John Johnston issued a Findings and Recommendations. Doc. 22. Judge

Johnston recommended that the Court do the following: (1) dismiss Defendants

Carrethers and Scanlon; (2) decline to exercise supplemental jurisdiction over the

remaining state law claims; and, (3) dismiss Howell’s Amended Complaint (Doc. 9).

Id. at 7−8.

      The Court conducts de novo review of the portions of a magistrate judge’s

findings and recommendations to which a party properly objects.           28 U.S.C.

§ 636(b)(1). A party makes a proper objection by “identifying the parts of the

magistrate’s disposition that the party finds objectionable and presenting legal

argument and supporting authority, such that the Court is able to identify the issues

and the reasons supporting a contrary result.” Montana Shooting Sports Ass’n v.

Holder, 2010 WL 4102940, at *2 (D. Mont. Oct. 18, 2010). The Court will review

for clear error the portions of a magistrate judge’s findings and recommendations to

which a party’s objections constitute only perfunctory responses argued in an

attempt to rehash the same arguments set forth in the original response. Rosling v.

Kirkegard, 2014 WL 693315, at *3 (D. Mont. Feb. 21, 2014). Clear error exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syraz, 235 F.3d 422, 427 (9th Cir. 2000).




                                         2
      The parties did not file any objections to Judge Johnston’s Findings and

Recommendations. The Court will review, therefore, Judge Johnston’s Findings and

Recommendations (Doc. 22) for clear error. See Rosling, 2014 WL 693315, at *3.

      Judge Johnston correctly determined that Howell cannot state a claim against

Defendant Carrethers because Howell does not maintain a constitutional right to a

particular classification or placement by the Department of Correction. Doc. 22 at 5

(citing Moody v. Daggett, 429 U.S. 78 (1976)). Judge Johnston also correctly

determined that Howell cannot state a claim against Defendant Scanlon because

Howell cannot link actions by Scanlon to any alleged violations of Howell’s rights.

Id. at 6−7. Consequently, Judge Johnston correctly recommended that the Court

dismiss Defendants Carrethers and Scanlon.

                                     ORDER

      IT IS ORDERED that Judge Johnston’s findings and recommendations

(Doc. 22) is adopted in full.

      IT IS FURTHER ORDERED that:

      1). Defendants’ Motion to Dismiss (Doc. 14) is GRANTED.

      2) Plaintiff’s Amended Complaint (Doc. 9) is DISMISSED. The Court

      declines to exercise supplemental jurisdiction over any of the remaining

      state law claims.


                                         3
3) The Clerk of Court shall close this matter and enter judgment pursuant to

Fed. R. Civ. P. 58.

4) The Clerk of Court shall have the docket reflect that the Court certifies

pursuant to Rule 24(a)(3)(A) of the Federal Rules of Appellate Procedure

that any appeal of this decision would not be taken in good faith.

   DATED this 21st day of June, 2021.




                                   4
